DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant's election with traverse of claims 1-17 in the reply filed on 06/066/2022 is acknowledged. The traversal is on the ground(s) that there is undue search burden in the absence of restriction. This is not found to be persuasive because the search for each group requires different search queries. Furthermore, execution of a comprehensive search of all the claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous. It is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. For instance, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries constitute undue burden on the Examiner.  
The requirement is still deemed proper and is therefore made FINAL. It is further noted that the Examiner will consider rejoinder if a generic claim is found to be allowable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrenak (2012/0107771).
Hrenak discloses an assembly set (figures 1-4) capable for a removable partial denture for a patient, the assembly set comprising one or more replacement teeth (30a, 30b, 30c) as well as a framework (e.g. 14) with one or more retention sections, each of the retention sections being configured to receive and retain one or more of the replacement teeth (e.g. space where teeth are placed or to be placed), each of the replacement teeth comprising a bottom face with a first surface structure configured to engage an assigned complementary first retention structure provided by one of the retention sections of the framework configured to receive the respective replacement tooth, each first surface structure in combination with the assigned complementary first retention structure providing a first non-destructive detachable direct connection between the replacement tooth comprising the respective surface structure and the retention section comprising the respective assigned complementary retention structure; 
one or more of the first surface structures each comprising one or more first protrusions protruding from the bottom face of the replacement tooth (fig. 3) comprising the respective first surface structure, one or more of the first retention structure each comprising one or more first receptions (fig. 3) for receiving the one or more first protrusions, each of the first protrusions being arranged at a position aligned with a respective position of one of the first receptions configured to receive the respective first protrusion in order to establish the first non-destructive detachable direct connection;  one or more of the aligned first receptions each being configured to provide, when the first non-destructive detachable direct connection is established (fig. 1-3), a remaining free space at a top of the aligned and received first protrusion for receiving an adhesive in order to provide an additional first permanent connection between the replacement teeth and the retention sections; 
one or more of the first retention structures each comprising one or more first protrusions protruding from the retention section (e.g. 12a, 12b) comprising the respective first retention structure, one or more of the first surface structures each comprising one or more first receptions for receiving the one or more first protrusions, each of the first protrusions being arranged at a position aligned with a respective position of one of the first receptions configured to receive the respective first protrusion in order to establish the first non-destructive detachable direct connection; 
one or more upper artificial gingiva parts (16a, 16n), each of the upper artificial gingiva parts being configured to be arranged on one of the retention sections and comprising one or more through- holes, each of the through-holes being configured to receive one of the replacement teeth in order for the surface structure of the bottom face of the respective replacement tooth to engage the assigned complementary retention structure of the respective retention section; 
each of the upper artificial gingiva parts further comprising a bottom face (fig. 3) with a second surface structure configured to engage an assigned complementary second retention structure provided by the retention section of the framework on which the respective upper artificial gingiva part is configured to be arranged on, each second surface structure in combination with the assigned complementary second retention structure providing a second non-destructive detachable direct connection between the upper artificial gingiva part comprising the respective second surface structure and the retention section comprising the respective assigned complementary second retention structure; 
 one or more of the second surface structures each comprising one or more second protrusions (fig. 3) protruding from the bottom surface of the upper artificial gingiva part comprising the respective second surface structure, one or more of the second retention structures each comprising one or more second receptions for receiving the one or more second protrusions, each of the second protrusions being arranged at a position aligned with a respective position of one of the second receptions configured to receive the respective second protrusion in order to establish the second non-destructive detachable direct connection; 
 one or more of the aligned second receptions (figures 1-3) each being configured to provide, when the second non-destructive detachable direct connection is established, a remaining free space at a top of the aligned and received second protrusion for receiving an adhesive in order to provide an additional second permanent connection between the upper artificial gingiva parts and the retention sections; 
for each of the retention sections the one or more first retention structures of the respective retention section and the one or more second retention structure of the respective retention section being provided by a common retention structure configured to extend under the one or more replacement teeth to be carried by the respective retention section and under the one or more upper artificial gingiva parts to be arranged on the respective retention section (fig. 1);  one or more of the second retention structures each comprising one or more second protrusions (e.g. 12a, 12b) protruding from the retention section comprising the respective second retention structure, one or more of the second surface structures each comprising one or more second receptions for receiving the one or more second protrusions, each of the second protrusions being arranged at a position aligned with a respective position of one of the second receptions configured to receive the respective second protrusion in order to establish the second non-destructive detachable direct connection; one or more of the upper artificial gingiva parts comprising one or more lateral sections laterally extending beyond the retention section of the framework on which the respective upper artificial gingiva part is configured to be arranged on, each of the lateral sections comprising a bottom face being shaped to be placed on and match a surface of a natural gingiva of the patient (fig. 3); one or more lower artificial gingiva parts (16a, 16b), each of the lower artificial gingiva parts being configured to be arranged between one of the retention sections and the natural gingiva of the patient, each of the lower artificial gingiva parts comprising a top face and a bottom face, the bottom face being shaped to be placed on and match a surface of the natural gingiva of the patient, the top face comprising a third surface structure configured to engage an assigned complementary third retention structure provided by the retention section of the framework under which the respective lower artificial gingiva part being configured to be arranged, each third surface structure in combination with the assigned complementary third retention structure providing a third non-destructive detachable direct connection between the lower artificial gingiva part comprising the respective third surface structure and the retention section comprising the respective assigned complementary third retention structure; one or more of the third surface structures each comprising one or more third protrusions protruding from the top face of the lower artificial gingiva part comprising the respective third surface structure, one or more of the third retention structures each comprising one or more third receptions for receiving the one or more third protrusions, each of the third protrusions being arranged at a position aligned with a respective position of one of the third receptions configured to receive the respective third protrusion in order to establish the third non-destructive detachable direct connection (fig. 3); 
one or more of the aligned third receptions each being configured to provide, when the third non-destructive detachable direct connection is established, a remaining free space at a top of the aligned and received third protrusion for receiving an adhesive in order to provide an additional third permanent connection between the lower artificial gingiva parts and the retention sections (fig. 3); for each of the retention sections the one or more first retention structures of the respective retention and the one or more third retention structures of the respective retention section being provided by the same retention structure configured to extend under the one or more replacement teeth to be received by the respective retention section and on the one or more lower artificial gingiva parts to be arranged under the respective retention section (fig. 3); one or more of the third retention structures each comprising one or more third protrusions protruding from the retention section comprising the respective third retention structure, one or more of the third surface structures each comprising one or more third receptions for receiving the one or more third protrusions, each of the third protrusions being arranged at a position aligned with a respective position of one of the third receptions configured to receive the respective third protrusion in order to establish the third non-destructive detachable direct connection (fig. 1-3).  
Regarding claim 17 a removable partial denture for a patient (figures 1-3), the partial denture comprising one or more replacement teeth (e.g. 30a, 30b), a framework (14) with one or more retention sections as well as one or more upper artificial gingiva parts and one or more lower artificial gingiva parts (16a, 16b), each of the retention sections being configured to receive and retain one or more of the replacement teeth, each of the upper artificial gingiva parts being arranged on one of the retention sections and comprising one or more through-holes (as seen in fig. 3), one of the replacement teeth being arranged in each of the through-holes, each of the replacement teeth comprising a bottom face (fig. 3) with a first surface structure engaging an assigned complementary first retention structure provided by one of the retention sections of the framework (14) configured to receive and retain the respective replacement tooth, each first surface structure in combination with the engaged complementary first retention structure forming a non-destructive detachable direct connection between the replacement tooth comprising the respective surface structure and the retention section comprising the respective engaged complementary retention structure, each of the lower artificial gingiva parts being configured to be arranged between one of the retention sections and the natural gingiva of the patient, each of the lower artificial gingiva parts comprising a top face and a bottom face, the bottom face being shaped to be placed on and match a surface of the natural gingiva of the patient, the top face comprising a further surface structure engaging an assigned complementary further retention structure provided by the retention section of the framework under which the respective lower artificial gingiva part being arranged, each further surface structure in combination with the engaged complementary further retention structure forming a further non-destructive detachable direct connection between the lower artificial gingiva part comprising the respective further surface structure and the retention section comprising the respective engaged complementary further retention structure (fig. 1-3).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772